EXAMINER’S COMMENT/REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the reply filed on January 15, 2021. 
Receipt and entry of the amendments to the abstract and to the claims filed on January 15, 2021 are acknowledged.
Applicant’s arguments and amendments filed on January 15, 2021 have obviated all objections and rejections as cited in the previous Office action.
Claims 8 through 11, 14, and 16 through 18 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record (i.e., U.S. Patent No. 3,818,984, issued to Nakamura et al.) does not disclose nor reasonably suggest the particular structural characteristics of either base claim 1 or base claim 14 as best understood by the examiner. In particular, Nakamura et al., while showing rectangular heat exchangers or heat exchanger core units 2 within a cylindrical/annular housing/space/duct 21 as shown in the various figures, does not show nor reasonably suggest, in combination, the corners of the first end plate of any heat exchanger or heat exchanger core unit 2 abutting a first diverging wall of the housing/space/duct 21 to define a first open region with the first diverging wall and a point of the second end plate of the heat exchanger or heat exchanger core unit 2 abutting a second diverging wall of the housing/space/duct 21 to define second open regions with the second diverging wall, all as recited in the pending and examined claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763